NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL
                                       OF FLORIDA
                                       SECOND DISTRICT



ANDRES RODRIGUEZ-AGUILAR,              )
                                       )
             Appellant,                )
                                       )
v.                                     )      Case No. 2D19-2516
                                       )
STATE OF FLORIDA,                      )
                                       )
             Appellee.                 )
                                       )

Opinion filed September 30, 2020.

Appeal from the Circuit Court for
Hillsborough County; Mark D. Kiser,
Judge.

Andres Rodriguez-Aguilar, pro se.

Ashley Moody, Attorney General,
Tallahassee, and C. Suzanne Bechard,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


MORRIS, LUCAS, and ATKINSON, JJ., Concur.